Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application is in condition for allowance except for the presence of claims 1-14 directed to Invention I non-elected without traverse.  Accordingly, claims 1-14 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fred Hernandez on June 4th 2021.

The application has been amended as follows: 

	Claims 1-14 are cancelled.
	Claims 16 and 22 are amended as follows:
	
16.	The method of claim 15, wherein the distal sheath includes a removable stopper member that covers a portion of [[the]]a distal section of the distal sheath such that a portion of the distal section of the distal sheath is covered by the stopper member and a portion of the distal section of the distal sheath is exposed, wherein the stopper member, when coupled to the distal sheath, limits insertion of the distal sheath into the carotid artery to the exposed portion, and further comprising: inserting no more than the exposed portion of the distal sheath into the common carotid artery.  

22.	The method of claim 15, further comprising making a transcervical incision to expose a region of [[a]]the common carotid artery at the access location.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose nor make obvious the method for treating a carotid artery as recited in the allowed claims.  For example, Kume et al. (US 2016/0296690) disclose the method for treating a carotid artery as described in the previous Office action.  Bertolero et al. (US 2005/0222532) disclose providing fenestrations between interrupted sections of a coil for shunting blood as described in the previous Office action.  However, the prior art of record fails to disclose or make obvious fenestrations where at least one of which is aligned with one of a plurality of evenly distributed and uninterrupted spaces of a coil for passage of fluid in a way that would be combinable with Kume et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771